 

--------------------------------------------------------------------------------

Exhibit 10.4
 
ENSYNC INC.
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT ("Agreement") is effective October, 20, 2015, by and
between James F. Schott ("you") and ENSYNC, INC. ("ENSYNC" or the "Company").
RECITALS
On behalf of the President & Chief Executive Officer, EnSync, Inc. ("ENSYNC"), I
am pleased to offer you the role of Chief Financial Officer ("CFO"). This letter
agreement sets forth the terms of your employment.
1.            Position.
(a)            You will serve as the Company's CFO, reporting to the Company's
President and Chief Executive Officer ("CEO").  Your services shall be performed
primarily in Menomonee Falls, Wisconsin.  You acknowledge and agree, however,
that you may be required to travel in connection with the performance of your
job duties.
(b)            Your duties shall include all those customarily attendant to the
position of CFO and of an executive officer of the Company, and such other
duties and responsibilities as may be assigned to you from time to time by the
CEO.
(c)            Nothing in this Agreement should be construed as conferring upon
you any right to remain employed by the Company or any of its subsidiaries or
affiliates, or affect the right of the Company or any of its affiliates to
terminate your employment at any time, for any reason or no reason, subject to
the obligations contained in this Agreement.
(d)            As a condition of your employment, you will be required to
execute the Restrictive Covenant Agreement which is attached to this Agreement
as Attachment A and incorporated herein.
2.            Salary.
(a)            You will be entitled to an annual salary of $215,000 ("Base
Salary"), payable in accordance with ENSYNC's normal salaried payroll
practices.  The Company's compensation committee will review, at least annually,
your overall compensation with a view to increasing it if, in the sole judgment
of the compensation committee, the performance of ENSYNC or your services merit
such an increase.
(b)            ENSYNC shall be entitled to withhold from amounts to be paid to
you hereunder any federal, state or local withholding or other taxes or charges
which it is required to withhold under applicable law.
 
1

--------------------------------------------------------------------------------

3.            Term.  This agreement shall remain in effect until terminated, by
either party, at any time and for any reason, upon the provision of written
notice to the other party, subject to the terms and conditions set forth in
Section 8, below.
4.            Options.  Options.  On your start date you will be granted an
option to purchase 360,000 shares with the exercise price based on the closing
share price on such date. The option will vest in three equal annual
installments beginning on June 30, 2016 and have such other terms and conditions
specified in the form of Stock Option Agreement provided to you and included
herein as Attachment B.
5.            Incentive Compensation.  You shall be eligible to participate in
various performance-based stock option and cash bonus plans offered by the
Company, the terms of conditions of which shall be solely determined by the
Company and approved by the Company's compensation committee.  For Fiscal Year
2016, you shall be eligible to earn a management team cash bonus of up to twenty
percent (20%) of Base Salary ("Target Bonus") based on total "Cash Generated"
from the sale of ENSYNC's Power Purchase Agreements (each, a "PPA").  For
purposes of this provision, "Cash Generated" shall mean, with respect to each
PPA sold during Fiscal Year 2016, price of the PPA sale less cost of the PPA
contract at origin.  The 2016 management team cash bonus shall be awarded as
follows:
(a)            Cash Generated is greater than or equal to $3 million = 100% of
Target Bonus awarded.
(b)            Cash Generated is greater than or equal to $2 million but less
than $3 million = 75% of Target Bonus awarded.
(c)            Cash Generated is greater than or equal to $1.5 million but less
than $2 million = 50% of Target Bonus awarded.
(d)            Cash Generated is less than $1.5 million = no bonus awarded.
6.            Commuting and Other Expenses. Expenses for other Company travel
will be reimbursed in accordance with ENSYNC's Employee Travel and Expense
Policy.
7.            Benefits.
(a)            During the term of your employment by ENSYNC, ENSYNC will provide
you with, and you will be eligible for, all benefits of employment generally
made available to the senior executives of ENSYNC (collectively, the "Benefit
Plans"), subject to and on a basis consistent with the terms, conditions and
overall administration of such Benefit Plans. You will be considered for
participation in Benefit Plans which by the terms thereof are discretionary in
nature (such as stock option plans) on the same basis as other executive
personnel of ENSYNC of similar rank.  Notwithstanding the foregoing, you may
elect either to participate in ENSYNC's health Benefit Plan or obtain other
health insurance.
(b)            The Company will offer you four (4) weeks of personal time off
per calendar year, subject to pro-ration for partial years of service.
2

--------------------------------------------------------------------------------

Benefits Upon Termination.
(a)            You will be entitled to a severance payment in an amount equal to
three (3) months of your annual base salary as then in effect ("Severance
Payments") in the event (i) ENSYNC terminates your employment for any reason
other than "Cause," (ii) you terminate your employment with ENSYNC for "Good
Reason" or (iii) you die.  You acknowledge and agree that unless you become
entitled to the Severance Payments by reason of your death (in which case, no
general release of claims will be required), the payment of the Severance
Payments is contingent on you executing a general release of claims for the
benefit of ENSYNC (in a form satisfactory to ENSYNC), which must be executed by
you (and any applicable revocation period must expire) in accordance with the
terms of the general release of claims but in no event later than sixty (60)
calendar days following the effective date of your termination.  The Severance
Payments shall be payable in accordance with ENSYNC's normal salaried payroll
practices then in effect, and the first payment (which shall include any accrued
payments that would have otherwise been made beginning on the date of your
termination of employment) shall be made to you (or your estate) on the first
normal payroll date that occurs at least five (5) business days after the
expiration of the applicable revocation period for the general release of
claims; provided, however, if the sixty (60) day period, described above, spans
two different calendar years, then the first payment shall not be made until the
later of (A) the first normal payroll date that occurs at least five (5)
business days after the expiration of the applicable revocation period for the
general release of claims or (B) the first normal payroll date occurring in the
later calendar year during such sixty (60) day period.
You will also be entitled to all accrued and unpaid benefits under any Benefit
Plans in which you participate through the date of termination.
(b)            If your employment is terminated by ENSYNC for Cause or you
terminate your employment with ENSYNC for Good Reason, and if you elect to
continue your health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA") following such termination,
then ENSYNC shall pay the full cost of your monthly premium under COBRA until
the earlier of:  (i) the last day of the three (3) month period immediately
following such termination or (ii) the date on which you are offered or obtain
health insurance coverage in connection with new employment or self-employment.
(c)            If you terminate your employment with ENSYNC other than for Good
Reason or ENSYNC terminates your employment for Cause, you will be entitled to
the payment of any accrued but unpaid base salary through the date of
termination, plus all accrued and unpaid benefits under any Benefit Plans in
which you participate through the date of termination.  In either case, you will
not be entitled to any Severance Payments or payment of COBRA premiums.
(d)            For purposes of this Agreement, "Cause" shall mean, as determined
by the Company, termination of your employment with ENSYNC due to (i) any
failure by you to substantially perform your duties with ENSYNC (other than by
reason of illness) which occurs after ENSYNC has delivered to you a demand for
performance which specifically identifies the manner in which ENSYNC believes
you have failed to perform your duties, and you fail to resume performance of
your duties on a continuous basis within fourteen (14) days after receiving such
demand; (ii) your commission of a material violation of any law or regulation
applicable to ENSYNC or any of its subsidiaries or your activities in respect of
ENSYNC or any of its subsidiaries; (iii) your commission of any material act of
dishonesty or disloyalty involving ENSYNC or any of its subsidiaries; (iv) any
violation by you of a ENSYNC policy of material import; (v) any act by you of
moral turpitude which is likely to result in discredit to or loss of business,
reputation or goodwill of ENSYNC; (vi) your chronic absence from work other than
by reason of a serious health condition; (vii) your commission of a crime which
substantially relates to the circumstances of your position with ENSYNC or any
of its subsidiaries or which has material adverse effect on ENSYNC or any of its
subsidiaries; or (viii) the willful engaging by you in conduct which is
demonstrably and materially injurious to ENSYNC or any of its subsidiaries.
3

--------------------------------------------------------------------------------

(e)            For purposes of this Agreement, "Good Reason" shall mean your
termination of your employment with ENSYNC within thirty (30) days after any of
the following:  (i) a change in your position with ENSYNC which materially
reduces your level of responsibility or a material reduction in your base salary
(except to the extent the base salary of substantially all of the executive
officers of ENSYNC is reduced proportionately); (ii) a notification by ENSYNC to
you that your principal place of employment will be relocated to an office or
location that is more than 50 miles from the office or location at which you
were principally employed as of the date of this Agreement and that is no closer
to your principal residence; or (iii) a material breach by ENSYNC of any term of
this Agreement following written notice thereof and the failure of ENSYNC to
cure such breach within ten (10) days of such written notice.  Notwithstanding
the above to the contrary, Good Reason does not exist unless (A) you object to
any change, reduction, notification, or breach described above by written notice
to ENSYNC within ten (10) business days after such change, reduction,
notification, or breach occurs and (B) ENSYNC fails to cure such change,
reduction or breach within ten (10) business days after such notice is given.
(f)            Any Severance Payments payable to you under this Agreement are
intended to be exempt from Section 409A of the Code under the separation pay
exemption pursuant to Treasury Regulation §1.409A-1(b)(9)(iii) and for such
purpose, each Severance Payment to you under this under this Agreement shall be
considered a separate payment.
9.            Timing; Miscellaneous Provisions.
(a)            This Agreement and all your rights and obligations hereunder are
personal to you and may not be transferred or assigned by you at any time. 
ENSYNC can assign its rights under this Agreement to any entity that assumes
ENSYNC's obligations hereunder and this Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation, or otherwise) to all or substantially all of
ENSYNC's business and/or assets.  For all purposes of this Agreement, the term
"ENSYNC" shall include any successor to ENSYNC's business and/or assets which
becomes bound by this Agreement.
(b)            This Agreement and all of your rights hereunder shall inure to
the benefit of, and be enforceable by, your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.
4

--------------------------------------------------------------------------------

(c)            Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by overnight courier or U.S. registered or
certified mail, return receipt requested and postage prepaid.  In the case of
notices to you, notices shall be addressed to you at the home address which you
most recently communicated to ENSYNC in writing.  In the case of notices to
ENSYNC, notices shall be addressed to its corporate headquarters, and all
notices shall be directed to the attention of its Secretary.
(d)            No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by you and by an authorized officer of ENSYNC (other than you).  No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.
(e)            This Agreement and the other agreements, representations and
understandings expressly set forth or referenced herein contain the entire
understanding of the parties with respect to the subject matter hereof.
(f)            Any termination of this Agreement shall not release either ENSYNC
or you from our respective obligations to the date of termination nor from the
provisions of this Agreement which, by necessary or reasonable implication, are
intended to apply after termination of this Agreement.
(g)            The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of Wisconsin.
(h)            The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.
(i)            You acknowledge and agree that this Agreement is contingent upon
your submission to and successful completion of a screening process which will
include a background check, drug testing, and employment eligibility
verification.  In the event that you do not successfully complete the screening
process to the Company's satisfaction, you acknowledge and agree that this
Agreement shall be null and void, and that the Company shall have no further
obligations under this Agreement.
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed,
on one or more counterparts hereof, all of which counterparts shall be deemed as
but one and the same document, as of the date first written above.



 
 
 
/s/ James F.
Schott                                                                                                                                                                                  
James F. Schott
ENSYNC, INC.
 
 
By:      /s/ Bradley
Hansen                                                                                               
          Bradley Hansen
          President & Chief Executive Officer

 
 
 
6


--------------------------------------------------------------------------------

 